                        TENTATIVE RULING
             ISSUED BY JUDGE LAURA S. TAYLOR


Adversary Case Name:            PELLON LAY v. TIMOTHY JOSEPH GRANT


Adversary Number:               20-90082
Case Number:                    20-01895-LT7
Hearing:                09:30 AM Thursday, October 29, 2020
Motion:         PRE-TRIAL STATUS CONFERENCE (fr 8/27/20)


Hear as to status.
       Given the current public health emergency, all hearings will be by VIDEO
CONFERENCE. Personal attendance at the October 29, 2020, hearing in this
matter is therefore excused. All interested parties are to appear by video. The
public may freely monitor by telephone. Please contact the courtroom deputy at
619-557-5157 to make the necessary arrangements. 1
        ____________________________
1. In the event of any technical issues with the Zoom.gov application, we will utilize the AT&T
Connect Tele-Conference as the back-up application for hearings. The dial-in information for
AT&T Connect is as follows: Dial-In Number is 1-888-298-2342 and the Password is 9081287.
Please use this call in only if instructed by the Court.
